Citation Nr: 1627151	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-05 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the thoracic spine with L5 spondylolysis with spondylolisthesis (low back disability) prior to October 12, 2012, and 20 percent thereafter.

2.  Entitlement to a separate rating for radiculopathy of the right lower extremity.  

3.  Entitlement to service connection for a right knee condition, including as secondary to low back disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In September 2012 the Veteran testified before a Decision Review Officer and in January 2014, he testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  Transcripts are associated with the claims file.  

In January 2015, the Board remanded this matter for further development.  

A TDIU claim is part of an increased rating claim and is properly before the Board when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, a TDIU claim has been raised by the Veteran's statement that he is unable to work because of his back pain and other medical conditions.  See May 2011 Social Security Administration Disability Report.

The issues of entitlement to service connection for a right knee condition and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to October 12, 2012, the preponderance of the evidence shows that the Veteran's low back disability was manifested by forward flexion of the thoracolumbar spine greater than 60 degrees, a combined range of motion of the thoracolumbar spine greater than 120 degrees, and no muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, without additional functional impairment or incapacitating episodes, and the schedular criteria are adequate.

2.  Beginning October 12, 2012, the preponderance of the evidence shows that the Veteran's low back disability was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, without additional functional impairment or incapacitating episodes, and the schedular criteria are adequate.

3.   Beginning March 23, 2015, the Veteran's low back disability has been manifested by radiculopathy of the right lower extremity with mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to October 12, 2012, the criteria for an evaluation in excess of 10 percent for the Veteran's service-connected low back disability were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015). 
 
2.  Since October 12, 2012, the criteria for an evaluation in excess of 20 percent for the Veteran's service-connected low back disability were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015). 

3.  Effective March 23, 2015, the criteria for a separate 10 percent rating (but not higher) for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in an October 2010 letter.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).

All relevant facts have been properly developed, and all evidence necessary for resolution of the rating claim has been obtained.  The Veteran's VA treatment records, Social Security Administration records, and private treatment records have been obtained.  In addition, he has been afforded VA examinations relating to the issues decided herein.  The Board has reviewed the examination reports and finds they are adequate because the examiners reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; physically examined the Veteran; reported all findings in detail; and provided detailed rationale in support of the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical examination and opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  The Board notes that the Veteran refused to forward flex, extend, laterally flex, or rotate at the March 2015 VA examination, and the examiner was therefore unable to perform a complete range of motion evaluation of the thoracolumbar spine.  The March 2015 letter informing the Veteran that he had been scheduled for a March 2015 VA examination instructed that "FAILURE TO COMPLETE ALL TESTING COULD RESULT IN YOUR CLAIM BEING DISALLOWED."  The duty to assist is a two-way street.  A Veteran cannot passively wait for help in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board finds the duty to assist has been met; the Board will proceed based on the evidence of record.  

The Veteran was afforded a hearing before a VLJ in which he presented oral argument in support of the claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ satisfied these duties.

This matter was previously before the Board in January 2015, at which time it was remanded for the AOJ to conduct further development.  Consistent with the January 2015 remand directives, the AOJ obtained updated treatment records and VA examination and readjudicated the claim.  Thus, the Board finds substantial compliance with the January 2015 remand directives with regard to the rating claim.  Stegall v. West, 11 Vet. App. 268 (1998).

As such, VA has satisfied its duties to notify and assist with regard to the rating claim.


II.  Increased Rating Claim

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Veteran's low back disability is currently rated under Diagnostic Code 5243 for intervertebral disc syndrome.

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula or under the IVDS Formula, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See also 38 C.F.R. § 4.71a.  The IVDS Formula provides a 10 percent rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 20 percent rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, and a 40 percent rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

Under the General Rating Formula, a 10 percent evaluation is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is provided for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is provided for unfavorable ankylosis of the entire thoracolumbar spine.

As noted above, in determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

Normal ranges of motion of the thoracolumbar spine include: flexion from 0 to 90 degrees; extension from 0 to 30 degrees; lateral flexion bilaterally from 0 to 30 degrees; and rotation bilaterally from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2015).

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate Diagnostic Code.  See General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a , Note (1) (2015).

The Veteran seeks an evaluation in excess of 10 percent for his thoracolumbar spine disability prior to October 12, 2012, and in excess of 20 percent thereafter.  

	1.  Low Back Disability - Prior to October 12, 2012

For a rating higher than 10 percent for his low back disability, the Veteran's symptomatology must more closely approximate the criteria for a 20 percent rating, or higher.  38 C.F.R. § 4.7.

Having carefully reviewed the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted prior to October 12, 2012.  Range of motion testing from the December 2010 VA examination shows thoracolumbar spine flexion limited to 80 degrees, with no decreased range of motion upon repetitive testing.  The December 2010 VA examiner also found no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  The examiner found no incapacitating episodes of spine disease.  In these circumstances, the criteria for a rating in excess of 10 percent prior to October 2012, are not met.  

At the December 2010 VA examination, the Veteran did not report radicular pain in the right or left lower extremities.  Private treatment records from June 2011 to August 2011 show the Veteran reported numbness and tingling in his left thigh, but radiculopathy testing was negative.  The Veteran filed a claim for left lower radiculopathy in September 2012, and an October 2012 VA examination confirmed the left lower extremity radiculopathy diagnosis.  A March 2013 rating decision awarded service connection for left lower extremity radiculopathy with a 20 percent rating, effective September 24, 2012, the date of the Veteran's claim.  The Veteran has not challenged the assigned rating.

	2.  Low Back Disability - Beginning October 12, 2012

Regarding whether a rating in excess of 20 percent is warranted for any or all of the period beginning October 12, 2012, under the general formula, a 40 percent rating contemplates unfavorable ankylosis of the entire cervical spine, forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of IVDS having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

Having carefully reviewed the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's low back disability after October 12, 2012.  Range of motion testing from the October 2012 VA examination shows thoracolumbar spine flexion limited to 45 degrees, which decreased to 40 degrees upon repetitive testing.  While the Veteran reported flare-ups with increased pain, decreased range of motion and mobility, and an increased limp, he did not describe a particular, more limited range of motion during flare-ups.  The examiner also found guarding or muscle spasm severe enough to result in abnormal gait.  The examiner noted the Veteran's left lower radiculopathy.

While the March 2015 VA examiner did not obtain range of motion testing, the examiner was able to otherwise examine the Veteran.  The examiner found guarding and muscle spasm of the thoracolumbar back resulting in abnormal gait or abnormal spinal contour.  While the Veteran reported flare-ups with increased pain, decreased range of motion and mobility, and difficulty with prolonged weight-bearing, he did not describe a particular, more limited range of motion during flare-ups.  The examiner also found radiculopathy symptoms of mild constant pain, moderate intermittent pain, and mild paresthesias and/or dysesthesias in the Veteran's right lower extremity.  The examiner found involvement of the right sciatic nerve, and evaluated the severity of the radiculopathy as mild.

The Board has considered whether a higher disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, a higher evaluation is not warranted based on any other provision of the rating schedule.  The October 2012 and March 2015 VA examiners found no incapacitating episodes due to IVDS.  

Accordingly, the weight of evidence is against a finding for a rating in excess of 20 percent for the Veteran's low back disability beginning October 12, 2012.  There is no doubt to resolve.  Gilbert, supra.

The Board acknowledges that the Veteran has left lower radiculopathy, but observes that the RO awarded a separate 20 percent evaluation for left lower radiculopathy and the Veteran has not appealed this evaluation.  The Veteran's right lower radiculopathy is discussed below.

	3.  Right Lower Radiculopathy - Beginning March 23, 2015

As noted above, the General Rating Formula for Diseases and Injuries of the Spine provides for a separate rating for associated neurologic impairment of a service-connected spine disorder.   See General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a , Diagnostic Codes 5235-5243, Note (1) (Evaluate any associated neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under the appropriate diagnostic code) (2015).

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Descriptive words such as "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2 , 4.6.

However, VA's Adjudication Manual does provide guidance in evaluating the severity of nerve paralysis.  According to the Manual, "mild" incomplete paralysis is demonstrated by subjective symptoms or diminished sensation.  M-21, III.iv.4.G.4.b.  "Moderate" incomplete paralysis is manifested by the absence of sensation confirmed by objective findings.  Id.  "Severe" incomplete paralysis is manifested when more than sensory findings are demonstrated, such as atrophy, weakness, and diminished reflexes.  Id.

Resolving all doubt in the Veteran's favor, the Board finds that a separate 10 percent rating is warranted for radiculopathy of the Veteran's right lower extremity beginning March 23, 2015, the date the Veteran's right lower extremity radiculopathy was first factually ascertainable.  During the March 2015 VA examination, the Veteran reported pain radiating down his right leg.  The VA examiner found mild constant pain, moderate intermittent pain, mild paresthesias and/or dysesthesias, and no numbness in the Veteran's right lower extremity.  The examiner opined that the Veteran had mild radiculopathy.   

The evidence does not more nearly approximate the criteria for a higher rating of 20 percent or more as the Veteran is without weakness, atrophy, or the absence of sensation confirmed by objective findings.

      4.  Extraschedular Consideration

The Board has also considered the application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the symptomatology related to the Veteran's service-connected low back disability and associated radiculopathy.  He has described symptomatology involving pain and limitation of motion, and also paresthesias and dysesthesias related to radiculopathy.  As discussed above, the rating schedule contemplates such symptoms.  In addition, for disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

For these reasons, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  In this case, however, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An evaluation in excess of 10 percent for the Veteran's low back disability prior to October 12, 2012, is denied.

An evaluation in excess of 20 percent for the Veteran's low back disability beginning October 12, 2012, is denied.

A separate, 10 percent rating for right lower extremity radiculopathy is granted beginning March 23, 2015, subject to the legal authority governing the payment of compensation.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As indicated in the Introduction, the issue of entitlement to TDIU has been raised by the record in connection with the Veteran's claim for a higher rating for his low back disability.  The Veteran is also service connected for bilateral radiculopathy, gout, irritable bowel syndrome, tinnitus, bilateral hearing loss, and a scar.  As such, on remand, the Veteran should be provided notice regarding the information and evidence necessary to substantiate a TDIU, and requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  

In the January 2015 remand, the Board requested that the AOJ schedule the Veteran for a VA examination relating to his right knee service connection claim.  The Veteran was scheduled for a knee examination in April 2015 but failed to report for the examination.  The claim was readjudicated in a June 2015 supplemental statement of the case.  However, in a July 2015 statement, the Veteran reported that he had called a few days before the scheduled April 2015 examination in order to inform the VA that he was unable to attend the examination.  He also reported that he is willing to attend another examination and that he was told that a new examination would be scheduled. 

Applicable law provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  See 38 C.F.R. § 3.655 (2015).  Here, the Board will afford the Veteran the benefit of the doubt and provide him another opportunity to attend a VA examination in relation to his right knee claim.

The Veteran is advised that failure to report for a VA examination may have adverse consequences on his claim.  See 38 C.F.R. § 3.655 (2015).  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

While the matter is on remand, the AOJ should obtain any updated private and VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  After securing any necessary authorization, obtain any updated treatment records, physically or electronically, from Dr. Rapp relevant to the right knee, or from any other private care provider as the Veteran may identify.

3.  Obtain any VA treatment records relevant to the Veteran's right knee from the Omaha VAMC from June 2015 to the present.

4.  After associating any outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to address the etiology of any diagnosed disability of the right knee.  The examiner should review the Veteran's electronic claims file in conjunction with his examination.  After conducting any necessary tests, the examiner should:

a)  Identify any disability of the right knee found to be present at any time since September 2010.

b)  For each diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the diagnosis:

i.  had its onset in service, or is otherwise related to any disease or injury in service (including the April 1979 overuse injury in the service treatment records); or 

ii.  was caused or aggravated by his service-connected low back disability.

An explanation for the conclusions reached should be set forth.  If the examiner determines that a medical opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be expressed, to include a recitation of any missing facts necessary to render a non-speculative opinion.

5.  Then, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


